DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 03/26/2020 has been entered. Claims 6, 12, 17, 22, 23, 26-28, and 31 are cancelled. Claims 1-5, 7-11, 13-16, 18-21, 24, 25, 29, 30, and 32-52 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5 and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is a BTK inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K8/37 (Esters of carboxylic acids). 
II.	Claims 1-3, 7-9, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is an mTOR inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/436 (the heterocyclic ring system containing a six-membered ring having oxygen as a ring hetero atom, e.g. rapamycin).
s 1-3, 10, 11, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is a PIM inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/444 (containing a six-membered ring with nitrogen as a ring heteroatom, e.g. amrinone).
IV.	Claims 1-3, 13, 14, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is an IGF-lR inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/454 (containing a five-membered ring with nitrogen as a ring hetero atom, e.g. pimozide, domperidone).
V.	Claims 1-3, 15, 16, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is an MEK inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/497 (containing further heterocyclic rings).
.	Claims 1-3, 18, 19, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is an XPO1 inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/5025 (ortho- or peri-condensed with heterocyclic ring systems).
VII.	Claims 1-3, 20, 21, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is a DOT1L inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/506 (not condensed and containing further heterocyclic rings).
VIII.	Claims 1-3, 24, 25, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is an EZH2 inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/517 (ortho- or peri-condensed with carbocyclic ring systems, e.g. quinazoline, perimidine).
IX.	Claims 1-3, 29, 30, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount , classified in classes/subclasses, including but not limited to, A61P 35/00 (Antineoplastic agents).
X.	Claims 1-3, 32, 33, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is a BRD4 inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/52 (Purines, e.g. adenine).
XI.	Claims 1-3, 34, 35, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is a PLK1 inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 45/06 (Mixtures of active ingredients without chemical characterisation, e.g. antiphlogistics and cardiaca).
XII.	Claims 1-3, 36, 37, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, , classified in classes/subclasses, including but not limited to, A61K 31/706 (containing six-membered rings with nitrogen as a ring hetero atom).
XIII.	Claims 1-3, 38, 39, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is an AURKB inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/69 (Boron compounds).
XIV.	Claims 1-3, 40, 41, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is a BIRC5 inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/573 (substituted in position 21, e.g. cortisone, dexamethasone, prednisone or aldosterone).
XV.	Claims 1-3, 42, 43, and 46-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active , classified in classes/subclasses, including but not limited to, A61K 31/551 (having two nitrogen atoms, e.g. dilazep).
XVI.	Claims 1-3 and 44-52, drawn to A method of treating multiple myeloma comprising administering to a patient in need thereof a therapeutically effective amount of a compound in combination with a second active agent, wherein the compound is Compound 1 (or Compound 2), or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the second active agent is a DNA methyltransferase inhibitor (claims 1 and 2), classified in classes/subclasses, including but not limited to, A61K 31/505 (Pyrimidines).

Inventions I/II, I/III, I/IV, I/V, I/VI, I/VII, I/VIII, I/IX, I/X, I/XI, I/XII, I/XIII, I/XIV, I/XV, I/XVI, II/III, II/IV, II/V, II/VI, II/VII, II/VIII, II/IX, II/X, II/XI, II/XII, II/XIII, II/XIV, II/XV, II/XVI, III/IV, III/V, III/VI, III/VII, III/VIII, III/IX, III/X, III/XI, III/XII, III/XIII, III/XIV, III/XV, III/XVI, IV/V, IV/VI, IV/VII, IV/VIII, IV/IX, IV/X, IV/XI, IV/XII, IV/XIII, IV/XIV, IV/XV, IV/XVI, V/VI, V/VII, V/VIII, V/IX, V/X, V/XI, V/XII, V/XIII, V/XIV, V/XV, V/XVI, VI/VII, VI/VIII, VI/IX, VI/X, VI/XI, VI/XII, VI/XIII, VI/XIV, VI/XV, VI/XVI, VII/VIII, VII/IX, VII/X, VII/XI, VII/XII, VII/XIII, VII/XIV, VII/XV, VII/XVI, VIII/IX, VIII/X, VIII/XI, VIII/XII, VIII/XIII, VIII/XIV, VIII/XV, VIII/XVI, IX/X, IX/XI, IX/XII, IX/XIII, IX/XIV, IX/XV, IX/XVI, X/XI, X/XII, X/XIII, X/XIV, X/XV, X/XVI, XI/XII, XI/XIII, XI/XIV, XI/XV, XI/XVI, XII/XIII, XII/XIV, XII/XV, XII/XVI, XIII/XIV, XIII/XV, XIII/XVI, XIV/XV, XIV/XVI, or XV/XVI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I (a BTK inhibitor, including ibrutinib or acalabrutinib), Invention II (an mTOR inhibitor, including rapamycin or everolimus), Invention III (a PIM inhibitor, including LGH-447, AZD1208, SGI-1776, or TP-3654), Invention IV (an IGF-lR inhibitor, including linsitinib), Invention V (an MEK 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired separate statutory categories in the art in view of different or distinct inventions.
The inventions require different fields of search for separate statutory categories and genus/species (e.g., multiple classes/subclasses, electronic resources, search strategy, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623